DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Espeland et al. (US 6,034,155, cited in IDS) in view of Pinnavaia et al. (US 5,760,106).
Regarding claims 1 and 2, Espeland teaches a composition (11:31-35) comprising 9.80% or 8.54% by weight of isophthalic polyester resin (11:39-41) that is a thermoset resin (2:63-64), 0.96% or 0.95% by weight of bisphenol epoxy vinyl ester resin (11:41-42) that is a thermoset resin (3:2-3), and 0.57% or 1.15% by weight of a 
Espeland does not teach a specific embodiment wherein the composition further comprises (2) from about 15 to about 25 weight percent of a filler based on the total weight of the composition. At the time of the invention, one of ordinary skill in the art would have found it obvious to optimize the total amount of Espeland’s FILLITE microspheres, barite that is barium sulfate, milled fiberglass, and chopped fiberglass in Espeland’s composition to be from about 15% to about 25% based on the total weight of the composition, which would read on the limitation wherein the composition further 
Espeland does not teach a specific embodiment wherein the composition further comprises (3) from about 30 to about 70 weight percent of an aggregate based on the total weight of the composition. At the time of the invention, one of ordinary skill in the art would have found it obvious to optimize the total amount of Espeland’s fine sand, medium sand, and coarse sand in Espeland’s composition to be from about 30% to about 70% based on the total weight of the composition, which would read on the limitation wherein the composition further comprises (3) from about 30 to about 70 weight percent of an aggregate based on the total weight of the composition as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing flow characteristics, chemical resistance, and compressive strength of Espeland’s composition and for minimizing shrinkage and water absorption of Espeland’s composition because Espeland teaches that the composition (11:31-35) comprises 25.86% or 25.52% of fine sand, 20.11% or 21.08% of medium sand, and 28.16% or 27.74% of coarse sand (11:48-51) based on the total 
Espeland does not teach that the composition further comprises (4) an amount of intercalatable nanoclay, an exfoliatable nanoclay, or a mixture thereof, wherein the nanoclay comprises from about 0.5 to about 2 weight percent based on the total weight of the composition. However, Pinnavaia teaches particles of an organo-clay (4:22) that have a particle size between about 200 and 20,000 angstroms (4:13, 39-40, 54-55), that 
The Office recognizes that all of the claimed physical properties are not positively taught by Espeland, namely that the composition when cured exhibits less crack 

Regarding claim 4, Espeland teaches that the composition (11:31-35) further comprises 0.15% or 0.14% MEKP (11:48), wherein MEKP is methyl ethyl ketone peroxide and is used as a catalyst (12:57-59), which reads on a catalyst as claimed.
Regarding claim 5, Espeland does not teach that the nanoclay further comprises montmorillonite. However, Pinnavaia teaches particles of an organo-clay (4:22) that have a particle size between about 200 and 20,000 angstroms (4:13, 39-40, 54-55), that are able to be intercalated or exfoliated (7:11-13), that are montmorillonite (4:49-50), and that are present in a composition that further comprises a flexible liquid epoxy resin and a curing agent, that the epoxy resin can be cured (4:20-28), that the composition can be cured at between about 50°C to 150°C (7:16-17), and that the ratio by weight of the epoxy resin to the clay is between about approximately 200:1 and approximately 1:1 (4:14-15, 40-42). At the time of the invention, one of ordinary skill in the art would have found it obvious to use Pinnavaia’s particles of an organo-clay that have a particle size between about 200 and 20,000 angstroms, that are able to be intercalated or exfoliated, and that are montmorillonite to modify Espeland’s composition and to optimize the amount of Pinnavaia’s particles of an organo-clay in Espeland’s composition to be from about 0.5% to about 2% based on the total weight of the composition, which would read on the limitation wherein the nanoclay further comprises montmorillonite as claimed. 
Regarding claim 6, Espeland does not teach that the nanoclay further comprises bentonite. However, Pinnavaia teaches particles of an organo-clay (4:22) that have a particle size between about 200 and 20,000 angstroms (4:13, 39-40, 54-55), that are able to be intercalated or exfoliated (7:11-13), that are smectite clays (4:47) that are montmorillonite (4:49-50), and that are present in a composition that further comprises a flexible liquid epoxy resin and a curing agent, that the epoxy resin can be cured (4:20-28), that the composition can be cured at between about 50°C to 150°C (7:16-17), that the ratio by weight of the epoxy resin to the clay is between about approximately 200:1 and approximately 1:1 (4:14-15, 40-42), and that layered or smectite clays are natural layered oxides such as bentonite and montmorillonite (1:24-25). At the time of the invention, one of ordinary skill in the art would have found it obvious to use Pinnavaia’s particles of an organo-clay that have a particle size between about 200 and 20,000 angstroms, that are able to be intercalated or exfoliated, and that are bentonite to modify Espeland’s composition and to optimize the amount of Pinnavaia’s particles of an organo-clay in Espeland’s composition to be from about 0.5% to about 2% based on the total weight of the composition, which would read on the limitation wherein the nanoclay further comprises bentonite as claimed. One of ordinary skill in the art would 
Regarding claim 7, Espeland does not teach that the nanoclay further comprises a silicate. However, Pinnavaia teaches particles of an organo-clay (4:22) that have a particle size between about 200 and 20,000 angstroms (4:13, 39-40, 54-55), that are able to be intercalated or exfoliated (7:11-13), that are montmorillonite, hectorite, saponite, nontrite, beidellite, fluorohectorite, laponite, taeniolite, tetrasilicic mica, or a mixed clay mica-montmorillonite (4:49-53), and that are present in a composition that further comprises a flexible liquid epoxy resin and a curing agent, that the epoxy resin can be cured (4:20-28), that the composition can be cured at between about 50°C to 150°C (7:16-17), and that the ratio by weight of the epoxy resin to the clay is between about approximately 200:1 and approximately 1:1 (4:14-15, 40-42). At the time of the invention, one of ordinary skill in the art would have found it obvious to use Pinnavaia’s particles of an organo-clay that have a particle size between about 200 and 20,000 angstroms, that are able to be intercalated or exfoliated, and that are montmorillonite, hectorite, saponite, nontrite, beidellite, fluorohectorite, laponite, taeniolite, tetrasilicic mica, or a mixed clay mica-montmorillonite to modify Espeland’s composition and to optimize the amount of Pinnavaia’s particles of an organo-clay in Espeland’s 
Regarding claim 8, Espeland does not teach that the nanoclay further comprises an intercalatable nanoclay. However, Pinnavaia teaches particles of an organo-clay (4:22) that have a particle size between about 200 and 20,000 angstroms (4:13, 39-40, 54-55), that are able to be intercalated (7:11-13), and that are present in a composition that further comprises a flexible liquid epoxy resin and a curing agent, that the epoxy resin can be cured (4:20-28), that the composition can be cured at between about 50°C to 150°C (7:16-17), and that the ratio by weight of the epoxy resin to the clay is between about approximately 200:1 and approximately 1:1 (4:14-15, 40-42). At the time of the invention, one of ordinary skill in the art would have found it obvious to use Pinnavaia’s particles of an organo-clay that have a particle size between about 200 and 20,000 angstroms and that are able to be intercalated to modify Espeland’s composition and to optimize the amount of Pinnavaia’s particles of an organo-clay in Espeland’s composition to be from about 0.5% to about 2% based on the total weight of the 
Regarding claim 9, Espeland does not teach that the nanoclay further comprises an exfoliatable nanoclay. However, Pinnavaia teaches particles of an organo-clay (4:22) that have a particle size between about 200 and 20,000 angstroms (4:13, 39-40, 54-55), that are able to be exfoliated (7:11-13), and that are present in a composition that further comprises a flexible liquid epoxy resin and a curing agent, that the epoxy resin can be cured (4:20-28), that the composition can be cured at between about 50°C to 150°C (7:16-17), and that the ratio by weight of the epoxy resin to the clay is between about approximately 200:1 and approximately 1:1 (4:14-15, 40-42). At the time of the invention, one of ordinary skill in the art would have found it obvious to use Pinnavaia’s particles of an organo-clay that have a particle size between about 200 and 20,000 angstroms and that are able to be exfoliated to modify Espeland’s composition and to optimize the amount of Pinnavaia’s particles of an organo-clay in Espeland’s composition to be from about 0.5% to about 2% based on the total weight of the composition, which would read on the limitation wherein the nanoclay further comprises an exfoliatable nanoclay as claimed. One of ordinary skill in the art would have been motivated to do so because Pinnavaia teaches that the particles of an organo-clay 
Regarding claim 10, Espeland does not teach that the nanoclay further comprises an intercalatable nanoclay and comprises from about 0.5 to about 2 weight percent nanoclay based on the total weight of the composition. However, Pinnavaia teaches particles of an organo-clay (4:22) that have a particle size between about 200 and 20,000 angstroms (4:13, 39-40, 54-55), that are able to be intercalated (7:11-13), and that are present in a composition that further comprises a flexible liquid epoxy resin and a curing agent, that the epoxy resin can be cured (4:20-28), that the composition can be cured at between about 50°C to 150°C (7:16-17), and that the ratio by weight of the epoxy resin to the clay is between about approximately 200:1 and approximately 1:1 (4:14-15, 40-42). At the time of the invention, one of ordinary skill in the art would have found it obvious to use Pinnavaia’s particles of an organo-clay that have a particle size between about 200 and 20,000 angstroms and that are able to be intercalated to modify Espeland’s composition and to optimize the amount of Pinnavaia’s particles of an organo-clay in Espeland’s composition to be from about 0.5% to about 2% based on the total weight of the composition, which would read on the limitation wherein the nanoclay further comprises an intercalatable nanoclay and comprises from about 0.5 to about 2 weight percent nanoclay based on the total weight of the composition as claimed. One of ordinary skill in the art would have been motivated to do so because Pinnavaia teaches that the particles of an organo-clay (4:22) that have a particle size between 
Regarding claim 11, Espeland does not teach that the nanoclay further comprises an exfoliatable nanoclay and comprises from about 0.5 to about 2 weight percent based on the total weight of the composition. However, Pinnavaia teaches particles of an organo-clay (4:22) that have a particle size between about 200 and 20,000 angstroms (4:13, 39-40, 54-55), that are able to be exfoliated (7:11-13), and that are present in a composition that further comprises a flexible liquid epoxy resin and a curing agent, that the epoxy resin can be cured (4:20-28), that the composition can be cured at between about 50°C to 150°C (7:16-17), and that the ratio by weight of the epoxy resin to the clay is between about approximately 200:1 and approximately 1:1 (4:14-15, 40-42). At the time of the invention, one of ordinary skill in the art would have found it obvious to use Pinnavaia’s particles of an organo-clay that have a particle size between about 200 and 20,000 angstroms and that are able to be exfoliated to modify Espeland’s composition and to optimize the amount of Pinnavaia’s particles of an organo-clay in Espeland’s composition to be from about 0.5% to about 2% based on the total weight of the composition, which would read on the limitation wherein the nanoclay further comprises an exfoliatable nanoclay and comprises from about 0.5 to about 2 weight percent based on the total weight of the composition as claimed. One of ordinary skill in the art would have been motivated to do so because Pinnavaia teaches that the particles of an organo-clay (4:22) that have a particle size between about 200 and 
Regarding claim 12, Espeland teaches that the composition (11:31-35) comprises 9.80% or 8.54% by weight of isophthalic polyester resin (11:39-41) that is a thermoset resin (2:63-64), 0.96% or 0.95% by weight of bisphenol epoxy vinyl ester resin (11:41-42) that is a thermoset resin (3:2-3), and 0.57% or 1.15% by weight of a flexible isophthalic polyester resin (11:43-44) that is a thermoset resin (2:66-67) based on the total weight of the composition (11:31-33), which reads on the limitation wherein the thermosetting resin is selected from the group consisting of an epoxy resin, a polyester resin, a vinyl ester resin, and mixtures thereof as claimed.
Regarding 13, Espeland teaches that the composition (11:31-35) comprises 9.80% or 8.54% by weight of isophthalic polyester resin (11:39-41) that is a thermoset resin (2:63-64), 0.96% or 0.95% by weight of bisphenol epoxy vinyl ester resin (11:41-42) that is a thermoset resin (3:2-3), and 0.57% or 1.15% by weight of a flexible isophthalic polyester resin (11:43-44) that is a thermoset resin (2:66-67) based on the total weight of the composition (11:31-33), which reads on the limitation wherein the thermosetting resin is selected form the group consisting of a polyester resin, a vinyl ester resin, and mixtures thereof as claimed.
Regarding claim 14, Espeland teaches that the composition (11:31-35) comprises 0.18% or 0.54% of FILLITE microspheres (11:51), 12.96% or 12.76% of barite that is barium sulfate, 0.33% of milled fiberglass, and 0.32% of chopped fiberglass (11:52-53) based on the total weight of the composition (11:31-33). Espeland 
Espeland does not teach a specific embodiment wherein the filler is selected from the group consisting of calcium carbonate, talc, silica, and mixtures thereof. At the time of the invention, one of ordinary skill in the art would have found it obvious to use Espeland’s silica, calcium carbonate, talc, or a mixture thereof to substitute for Espeland’s FILLITE microspheres, barite that is barium sulfate, milled fiberglass, and chopped fiberglass in Espeland’s composition and to optimize the amount of Espeland’s silica, calcium carbonate, talc, or a mixture thereof in Espeland’s composition to be from 

Espeland does not teach that the filler has an average particle size distribution of from about 0.5 micros to about 100 microns based on laser scattering with sufficient specificity. At the time of the invention, one of ordinary skill in the art would have found it obvious to optimize the particle size of Espeland’s FILLITE microspheres to be 5-100 microns and to optimize the particle size of Espeland’s barite that is barium sulfate to be about 0.5 microns to about 100 microns, which would read on the limitation wherein the filler has an average particle size distribution of from about 0.5 micros to about 100 microns based on laser scattering as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Espeland’s FILLITE microspheres and Espeland’s barite that is barium sulfate to increase filler loading and/or packing of dry materials in the composition, enhance the flow characteristics, reduce shrinkage, and/or water absorption, and/or improve chemical resistance of the final composition, because Espeland teaches that the FILLITE microspheres are microspheres that have a particle size of about 5-300 microns (13:10-15), that the barite that is barium sulfate and the microspheres are extremely fine particle size fillers that are primarily used to increase filler loading and/or packing of dry materials in the composition (9:35-38), that they enhance the flow characteristics, reduce shrinkage and water absorption, and improve chemical .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,023,783 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims a composition comprising: (1) from about 10 to about 25 weight percent of a thermosetting resin based on the total weight of the composition, (2) from about 15 to about 25 weight percent of a filler based on the total weight of the composition, (3) from about 30 to about 70 weight percent of an aggregate based on the total weight of the composition, and (4) an intercalatable nanoclay, an exfoliatable nanoclay, or a mixture thereof wherein the nanoclay comprises quartz (claim 1).
The Office recognizes that all of the claimed physical properties are not positively claimed by the patent, namely that the composition when cured exhibits less crack propagation when subjected to stress than a comparable composition without said nanoclay. However, the patent claims all of the claimed ingredients, amounts, process steps, and process conditions of the composition of claims 1-15 as explained above. Furthermore, the instant application recites that the nanoclay may assist in adding toughness to the composition such that a cured composition exhibits less crack propagation when subjected to stress [0041], that while not wishing to be bound to any particular theory it is believed that when the nanoclay is intercalated via ultrasound or 
	
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID T KARST/Primary Examiner, Art Unit 1767